DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 6/18/20. Claims 1 through 16 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for IT 201700145810 dated 12/18/17.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 15-16 are objected to because of the following informalities:  
Claim 1 Page 31 Line 22, “if upon reaching” is suggested to be corrected to --when upon reaching-- in order to positively claim the limitation.
Claim 4 Line 2, “wherein, if the wheels” is suggested to be corrected to --wherein, when the wheels-- in order to positively claim the limitation.
Claim 15 Line 2, “wherein the braking control module” should be corrected to --wherein the braking control module (201)-- in order to stay consistent with the rest of the claims.
Claim 16 Line 2, “wherein the braking control module” should be corrected to --wherein the braking control module (201)-- in order to stay consistent with the rest of the claims.

Appropriate corrections are required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
	The claim limitation “said braking means (207) being arranged to convert…” in claim 1 invokes 35 U.S.C. 112(f).
9.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…torque generated by breaking means (207);,” “providing said braking torque request signal (205) to a braking means (207)…,” and “…converted by the braking means (207);”  all in claim 1
“…being supplied to the braking means (207)” in claim 4
“...wherein each braking means (207) comprises…”  in claim 5
“… pneumatic pressure by one of said braking means (207) is interrupted…”  in claim 7
“pneumatic pressure generated by the at least one braking means (207) by a predetermined value” in claim 8
“…activates at least one adhesion recovery means (211) which comprises a sandbox or a dispenser injector of material for adhesion recovery, and deactivates said adhesion recovery means (211)…” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Support for breaking means can be found in Speciation Paragraph [0065] as a friction -type braking force modulation system and a software module, i.e. software instructions in a computer program.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The limitations “the maximum available adhesion by an axle controlled by said braking control module (201),” “a weight signal (203) indicative of the weight exerted on an axle or on a bogie or on a carriage,” “including an axle controlled by said braking control module (201);,” “providing said braking torque request signal (205) to a braking means (207) associated to an axle of the railway vehicle,” “that is applied to an axle controlled by said braking control module (201) to make the at least one railway vehicle decelerate;,” and “as long as the maximum available adhesion signal (204) has not indicated the achievement of the maximum available adhesion by an axle controlled by said braking control module (201);” all in claim 1 and “signals the achievement of the maximum available adhesion by at least one axle controlled by said braking control module (201)” in claim 8 render their respective claims indefinite. It is unclear which axles of the plurality of axles are being referred to in these instances. For the purposes of compact prosecution, the Examiner is interpreting all instances of “axle(s)” to be either the same or a different axle located at the same vehicle. Appropriate corrections are required.

Claims 1-4 and 6-12 all recite limitations that have insufficient antecedent basis as specified below: 
Claim 1 Line 6, “each of said braking control modules.” 
Claim 1 Lines 9-10, “all the braking control modules.” 
Claim 1 Lines 11-12, “said braking control module.” 
Claim 1 Lines 14-15, “the value of the braking torque request signal.” 
Claim 1 Line 19, “the weight exerted.” 
Claim 1 Line 22, “the railway vehicle.” 
Claim 1 Page 31 Line 3, “the other braking control modules.” 
Claim 1 Page 31 Line 5, “the instantaneous effective braking torque value CFe.” 
Claim 1 Page 31 Line 9, “the difference.” 
Claim 1 Page 31 Lines 9-10, “the instantaneous requested braking torque value CFr.” 
Claim 1 Page 31 Line 10, “the instantaneous actual braking torque value CFe.” 
Claim 1 Page 31 Line 13, “the instantaneous effective braking torque values CFe.” 
Claim 1 Page 31 Lines 14-15, “the instantaneous requested braking torque values CFr.” 
Claim 1 Page 31 Line 15, “the other braking control modules.” 
Claim 1 Page 31 Line 19, “the sum.” 
Claim 1 Page 31 Line 19, “the differences….” 
Claim 1 Page 31 Line 21, “the sum.” 
Claim 1 Page 31 Line 12, “the local differences….” 
Claim 2 Line 4, “the requested instantaneous braking torque values CFr.” 
Claim 2 Line 8, “the total number of braking control modules.” 
Claim 2 Line 9, “the i-th braking control module.” 
Claim 2 Line 10, “the instantaneous effective braking torque value of the i-th braking control module.” 
Claim 3 Lines 2-3, “the local difference.” 
Claim 3 Line 7, “the total number of braking control modules.”
Claim 4 Line 2, “the wheels.”
Claim 4 Line 2, “the at least one axle.”
Claim 6 Line 2, “the value of the deceleration request signal.”
Claim 7 Line 2, “the generation of braking torque or pneumatic pressure.”
Claim 7 Line 4, “the pneumatic pressure generated.”
Claim 8 Line 2, “the generation of braking torque or pneumatic pressure.”
Claim 8 Line 2, “the at least one braking means.”
Claim 9 Page 34 Line 1, “the second torque gradient.”
Claim 10 Lines 2-3, “the second torque gradient.”
Claim 11 Line 2, “the first and second torque gradients.”
Claim 12 Line 4, “said adhesion recovery means.”

Claims 5 and 14-16 are rejected for being dependent on indefinite claim(s).


	Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
In regards to claim 1, the closest prior art on record is Anstey et al. (US 20070096548, hereinafter Anstey), in view of Nishinaga et al (US 8744652; already of record in the IDS), further in view of Plamper et al. (EP 2918459, hereinafter Plamper).	
Anstey in view of Nishinaga further in view of Chen teaches:
A service and emergency braking control system for at least one railway vehicle, wherein each railway vehicle comprises a plurality of axles arranged to be braked by a respective braking torque generated by braking means (207) (Anstey: Paragraphs [0016]-[0018]);
said braking control system including a plurality of braking control modules (201), each of which controlling at least one respective axle of a railway vehicle (Anstey: Paragraph [0023]-[0024], i.e. independent braking control units);
each of said braking control modules (201) being arranged for:
- receiving a deceleration request signal (202), common to all the braking control modules (201), and arranged to indicate an objective deceleration value of the at least one railway vehicle to be reached (Anstey: Paragraph [0017]);
- receiving a signal of achievement of maximum available adhesion (204) adapted to indicate the achievement of the maximum available adhesion by an axle controlled by said braking control module (201) (Nishinaga: Col. 6 Lines 2-18; Col. 13 Lines 16-32; Claims 1 and 2, i.e. the targeted breaking control being calculated);
- generating, independently from any other braking control module (201), a braking torque request signal (205) indicative of a requested braking torque value CFr; the value of the braking torque request signal (205) being variable so as to increase, according to a first torque gradient, the requested braking torque value CFr; the value of the braking torque request signal (205) being variable until it reaches a target value Vt (Nishinaga: Col. 6 Lines 2-18; Col. 13 Lines 16-32; Claims 1 and 2, i.e. the targeted breaking control being applied based on feedback which could be in the form of a gradient torque based on if the situation requires such) that is determined as a function of the deceleration request signal (202) and of a weight signal (203) indicative of the weight exerted on an axle or on a bogie or on a carriage including an axle controlled by said braking control module (201) (Plamper: Paragraph [0022]-[0023], i.e. using the weight values); 
…
Anstey in view of Nishinaga further in view of Chen does not teach:
- providing said braking torque request signal (205) to a braking means (207) associated to an axle of the railway vehicle controlled by said braking control module (201); said braking means (207) being arranged to convert the value of the braking torque request signal (205) into a braking torque having an effective braking torque value CFe that is applied to an axle controlled by said braking control module (201) to make the at least one railway vehicle decelerate;
- transmitting to the other braking control modules (201), cyclically at predetermined moments in time spaced from each other by a predefined time interval and through a communication network (215), the instantaneous effective braking torque value CFe of its own applied braking torque and its own instantaneous requested braking torque value CFr indicated by the braking torque request signal (205), or a local difference of instantaneous braking torque ΔCF1 obtained through the difference between its own instantaneous requested braking torque value CFr and the actual instantaneous braking torque value CFe of its own applied braking torque;
- receiving, cyclically at each of said predetermined moments in time and through said communication network (215), the instantaneous effective braking torque values CFe transmitted by the other braking control modules (201) and the instantaneous requested braking torque values CFr transmitted by the other braking control modules (201), or the local difference of instantaneous braking torque ΔCF1 transmitted by each other braking control module (201);
- calculating, cyclically for each of said predetermined moments in time, a total difference of instantaneous braking torque ΔCFt as the sum of the differences between the instantaneous requested braking torque values CFr and the instantaneous effective braking torque values CFe of all the braking control modules (201), or, the sum of the local differences of instantaneous braking torque ΔCF1 of all braking control modules (201);
- if upon reaching said target value Vt by the braking torque request signal (205) the calculated total difference of instantaneous braking torque ΔCFt is greater than zero, varying the value of the braking torque request signal (205), so as to increase the applied braking torque converted by the braking means (207); the value of the braking torque request signal (205) being varied as long as a total difference in instantaneous braking torque ΔCFt, calculated in one of said predetermined moments in time that is subsequent to the reaching of said target value Vt by the braking torque request signal (205), does not have a null or negative value, or as long as the maximum available adhesion signal (204) has not indicated the achievement of the maximum available adhesion by an axle controlled by said braking control module (201); the applied braking torque being increased in accordance to a second predetermined torque gradient.

Regarding claims 2-16, the claims are dependent on allowable claim 1 and are therefore deemed allowable.

Conclusion
The following prior art is not relied upon for any current rejections but is still considered pertinent to the application:
Herden et al. (US 2013/0338860) discloses a method for controlling an emergency brake device of a rail vehicle or rail vehicle train consisting of several rail vehicles having axles braked by friction brakes (Abstract).
McGarry et al. (US 2007/0001629) discloses a traction control system for controlling an electric traction motor drivingly coupled to a wheel of a tractive vehicle (Abstract).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                    
/JAMES M MCPHERSON/Examiner, Art Unit 3663